Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered November 29, 1999, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
The record demonstrates that, pursuant to a plea bargain, defendant pleaded guilty to the crime of criminal sale of a controlled substance in the third degree in satisfaction of a two-count indictment and was sentenced to a prison term of 3V2 to IOV2 years. Defense counsel now seeks to be relieved of her assignment as counsel for defendant on the basis that there are no nonfrivolous issues which can reasonably be pursued on appeal. Upon review of the record and defense counsel’s brief, we agree. The record discloses that defendant, who was represented by counsel, entered a knowing, voluntary and intelligent plea of guilty and was sentenced in accordance with the negotiated plea agreement and relevant statutory requirements. The judgment is, therefore, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mercure, Spain, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.